UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6330



LEROY JACKSON,

                                            Plaintiff - Appellant,

          versus


AL CANNON, Sheriff; MITCH LUCAS, Chief;
OFFICER WRIGHT; OFFICER WILLIAMS; CHARLESTON
COUNTY DETENTION CENTER; CORPORAL GOODYEAR;
OFFICER RIVERS; OFFICER SINGLETARY,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:06-cv-03022-GRA)


Submitted: June 15, 2007                    Decided:   June 21, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leroy Jackson, Appellant Pro Se.    Bernard Eugene Ferrara, Jr.,
Joseph Dawson, III, CHARLESTON COUNTY ATTORNEY’S OFFICE, North
Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Leroy Jackson seeks to appeal the district court’s order

accepting the report and recommendation of a magistrate judge and

dismissing his complaint without prejudice and without issuance of

service of process as to defendants Charleston County Detention

Center,   Cannon,     Wright,     Lucas,   Williams,    and   Goodyear.   The

complaint was also ordered to be served as to two remaining

defendants.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).               The

order Jackson seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order because it is not a

final order as to all claims against all defendants.            Accordingly,

we dismiss the appeal for lack of jurisdiction.             We dispense with

oral   argument     because     the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                      - 2 -